             Case 4:20-cv-01383-JM Document 1 Filed 11/23/20 Page 1 of 9
                                                                                       FILED
                                                                                    U S DISTRICT COURT  S
                                                                                                            ·~
                                                                                EASTERN DISTRICT ARKANSA

                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION          ,JAMES                      . lloClrafjtDIIA'
                                                                              By:

BOBBY ACKLIN



NORTH LITTLE ROCK SCHOOL
DISTRICT, a public body corporate                                                   DEFENDANT

                                                     This case assigned to District Ju
                                           COMPLAINT and to Maglstrate Judge·--===-4fCl~¥-----

       Comes now the Plaintiff, Bobby Acklin, by and through his attorney, Richard L. Ma ,

Sr., Mays, Byrd & Associates, P.A. and for his Complaint does hereby state the following:

        1.      This is a suit brought and instituted under this Court's federal question

jurisdiction. This is a suit in equity authorized and instituted by Title VII of the Civil Rights Act

of 1964, as amended, under 42 U.S.C. §1981 and the Arkansas Civil Rights Act. Jurisdiction of

this Court is invoked to secure protection of Plaintiffs Constitutional Rights and to address the

denial or rights secured by 42 U.S.C. §2000e, et seq.

       2.       An injunction and appropriate relief against all forms of unlawful discrimination

practiced by Defendant is sought herein.         This Court's jurisdiction is invoked to secure

protection and to address the denial of rights secured by the 14th Amendment to the Constitution

of the United States of America, the laws of the United States of America and the laws of the

State of Arkansas.

       3.       This Court's pendant jurisdiction is invoked to address the state law tort of

intentional infliction of emotional distress.
              Case 4:20-cv-01383-JM Document 1 Filed 11/23/20 Page 2 of 9




        4.       All conditions precedent to jurisdiction have occurred or have been complied

with.    Charges of employment discrimination were filed with the Equal Employment

Opportunity Commission (EEOC) within one hundred eighty (180) days of certain unfair

employment practices complained of herein. Notification of right to sue was given by the

attached letter dated August 28, 2020 and received on or about August 30, 2020.

                                            II. PARTIES

        5.       Plaintiff Bobby Acklin is a black, male citizen of African/American descent who

is a resident of Pulaski County, Arkansas.

        6.       Defendant North Little Rock School District is a quasi municipal corporation

created and organized by the state legislature and charged with the administration of public

schools within that state. It was the employer of the Plaintiff at all relevant times herein.

                                             III. FACTS

        7.       Bobby Acklin was employed by the Defendant in July 2018 as the first African

American Superintendent in the history of the North Little Rock School District.

        8.       Plaintiff was subjected to different terms of conditions of employment from his

white predecessors who were employed as Superintendent of the North Little Rock School

District and even his white counterpart, employed after his discharge.

        9.       The Plaintiff was generally regarded as being highly competent in the

performance of his duties and had a 24 history of employment with the School District, including

the position of Assistant Superintendent.

        10.      The North Little Rock School District has about 9,000 children with at least a

black student enrollment of approximately 63% and a white student enrollment of approximately

29%.
                                                  2
              Case 4:20-cv-01383-JM Document 1 Filed 11/23/20 Page 3 of 9




        11.      The racial composition of the School Board, at the time that Plaintiff was

employed, was four blacks and three whites.

        12.      The black members of the North Little Rock School Board had to agree to pay

Plaintiff $10,000 less than Plaintiff's white predecessor in order to get white support for his

employment.

        13.      Ms. Cindy Temple, one of the white School Board members, who supported

hiring Plaintiff, volunteered to manage the preparation of Plaintiff's contract of employment and

represented that his employment contract contained the standard provisions of the previous white

Superintendent's contract.

        14.     Notwithstanding her representatives, Plaintiff's contract contained a termination

clause which was materially different from all of his white predecessors and his white

Superintendent successor.

        15.     Plaintiff's contract represents the first and only time in the history of the North

Little Rock School District that it included language in a Superintendent's contract that allowed

the School Board to discharge the Superintendent without cause.

        16.     Plaintiff realized that there was some opposition to his leadership when he found

a hangman's rope noose hanging in the high school after he assumed his leadership

responsibilities.

        17.     When one of the black Board Members resigned, because she had moved out of

the District, the Board replaced her with a white local member, who applied for the position,

making the composition 4 whites and 3 blacks.

        18.     Despite voting to renew Plaintiff's contract in March, 2020, the 4 white Board

Members voted to terminate Plaintiff without a Board Meeting and without giving him or the
                                                  3
              Case 4:20-cv-01383-JM Document 1 Filed 11/23/20 Page 4 of 9




black Board Members any notice that his contract would even be discussed.

        19.     The vote was along racial lines, with the 4 white Board Members voting to

terminate Plaintiff and the black Board Members voting against termination.

        20.     The Plaintiff did not have an opportunity to defend himself because no allegations

of poor job performance or misconduct had been made against the Plaintiff.

        21.     On the night of the Boarding Meeting in which Plaintiff was terminated, the

black Board Members were completely surprised by the motion of the white Board Members to

terminate Plaintiff because there had not been any discussion or notice of any dissatisfaction with

Plaintiff's job performance or that any issue about the Plaintiff would even be on the agenda.

        22.     On or about April 23, 2020, the Plaintiff was discharged from his position as

Superintendent without notice or even a reason for his discharge.

        23.     The Plaintiff was never disciplined or reprimanded for job performance.

        24.     Although Plaintiff has consistently proven to be highly capable at his job, he has

suffered degradation and extreme mental anguish at the hands of his employer.

        25.     That the actions of Defendant were motivated by a desire to inflict emotional

distress on Plaintiff.

        26.     That such treatment by Defendant was unwarranted and adversely affected

Plaintiff's rights to wages and benefits associated with his employment.

        27.     At all times during Plaintiff's employment he was qualified and was performing

his job duties and responsibilities competently.

        28.     That Plaintiff has suffered physically and emotionally from the actions of

Defendant.


                                                   4
              Case 4:20-cv-01383-JM Document 1 Filed 11/23/20 Page 5 of 9




        29.      That Plaintiff has suffered lost wages as a proximate result of the actions of

Defendant.

        30.      That Defendant's treatment of Plaintiff was motivated by his race, African

American.

        WHEREFORE, Plaintiff prays that he be awarded the following relief:

        1.      A declaratory judgment that the practices complained of herein are unlawful and

violative of the rights guaranteed by the United States Constitution, the laws of the United States

and the State of Arkansas.

       2.        Compensatory damages to remedy Plaintiff's deprivation of the wages, rates,

salaries, bonuses and business emoluments he would have otherwise received but for

Defendant's misconduct and unlawful practices.

        3.      Compensatory damages for the torts complained of herein in an amount to be

determined at trial.

       4.       An award of punitive damages in an amount to be determined at trial to deter

Defendant from acting in such a grievous manner.

        5.       Costs and disbursements of this action, including reasonable attorney's fees and

all other relief as may be just and proper.

       6.       Prospective relief in the form of future damages until such time he is placed in the

employment position he would have occupied but for the unlawful acts of Defendant.

       7.       A trial by jury.




                                                  5
Case 4:20-cv-01383-JM Document 1 Filed 11/23/20 Page 6 of 9




                    BY:




                          E-mail: rmays@maysbyrdlaw.com

                          ATTORNEY FOR PLAINTIFF




                            6
                           Case 4:20-cv-01383-JM Document 1 Filed 11/23/20 Page 7 of 9

    EEOC Fann 161 (Ul16)                     U.S. EQUAL EMPLOYMENT OPPORlUNITY COMMISSION

                                                     DISMISSAL AND NOTICE OF RIGHTS
    To:   Bobby Acklin                                                                     From:    Uttle Rock Area Office
          1224 Kierre Loop                                                                          820 Louisiana
          North Lntte Rock, AR 72116                                                                Suite 200
                                                                                                    Uttle Rock, AR 72201


          D                     on behalf ot pe,son(s) aggrieved whose Identity is
                                CONRDENTIAL (29 CFR §1601. 7(a))
    EEOC Charge No.                                 EEOC Representatlw                                                     Telephone No.

                                                    Chris E. Stafford,
    493-2020-01246                                  Investigator                                                           (501) 324-5812
    THE EEOC IS CLOSING ITS ALE ON THIS CHARGE FOR THE FOLLOWING REASON:
          D          The facts alleged in the charge fall to state a claim under any of the statutes enforced by the EEOC.

          D          Your allegations did not Involve a dlsabillfy as defined by the Americans With Disabilities Act

          D          The Respondent employs less than the required number of employees or Is not otherwise cowred by the statutes.

          D          Your charge was not timely flied with EEOC; in other words, you waited too long a1ter the date(s) of the alleged
                     discrimination to file your charge
          [K]        The EEOC Issues the fOllowlng determination: Based upon its investigation, the EEOC is unable to conclude that the
                     Information obtained establishes violations of the stalUtes. This does not certify that the respondent Is In compliance with
                     the statutes. No finding Is made as to any other issues that might be construed as having been raised by this charge.
          D          The EEOC has adopted the findings of the state or local fair employment practices agency that Investigated this charge.

          D          Other (briefly state)


                                                             - NOTICE OF SUIT RIGHTS -
                                                       (See the additional fnfotmallon altached to this fotm.)

    Title VII, the Americans with Dlsabllltles Act, the Genetic Information Nondiscrimination Ac~ or the Age
    Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
    You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
    lawsuit must be flied WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
    lost. (The time limit for filing suit based on a claim under state law may be different.)

    Equal Pay Act (EPA): EPA suits must be flied in federal or state court within 2 years (3 years for willful violations) of the
    aleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years {3 years)
    before you file suit may not be collectible.

                                                                         On behalf of the Commission

                                                                                                                        08/28/2020
     Enclosures(s)                                                                                                                 (Date Mailed)
                                                                     William A. cash, Jr.,
                                                                     Area Office Director
    cc:
               Jacob Smith
               Human Resource Director                                                   Jay Bequette
               NORTHLITTLEROCKSCHOOLDISTRICT                                             Bequette BIiiingsiey & Kees
               2400 Willow St.                                                           425 W. capitol Ave., Ste. 3200
               North Uttle Rock, AR 72114                                                Little Rock, AR 72201




                                                                                                   -----------~


I                                                                                                                             I'
                    Case 4:20-cv-01383-JM Document 1 Filed 11/23/20 Page 8 of 9
    Enclosure wllh EEOC
    Form 161 (11116)
                                                 INFORMATION RELATED TO FILING Surr
                                               UNDER THE LAWS ENFORCED BY THE EEOC

                                   (This information relates to fiUng suit In Federal or State court under Federal Jaw.
                          If you also plan to sue claiming violations of State law, please be aware that time limits and other
                                 provisions of State law may be shorter or more limfted than those described below.)

                                           Title VII of the Civil Rights Act, the Americans with Dlsabllltles Act (ADA),
    PRIVATE surr RIGHTS
                                           the Genetic Information Nondiscrimination Act (GINA), or the Age
                                           Discrimination in Employment Act (ADEA):

    In order to pursue this matter further, you must file a lawsuit against the respondent(s) named In the charge mlll!n
    90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
    day period is over, your right to sue based on the charge referred to in this Notice will be lost If you intend to
    consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and Its envelope, and tell
    him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
    manner, It Is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
    indicated where the Notice is signed) or the date of the postmark, If later.
    Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
    State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
    after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
    statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
    your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
    charge. Some courts will not accept your complaint where the charge Includes a date of birth. Your suit may Include
    any matter alleged In the charge or, to the extent permitted by court decisions, matters like or related to the matters
    alleged In the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but In
    some cases can be brought where relevant employment records are kept, where the employment would have
    been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
    the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
    or make legal strategy decisions for you.

    PRIVATE surr RIGHTS                     Equal Pay Act (EPA):

    EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
    pay due for violations that occurred more than 2 years {3 years) before you file suit may not be collectible. For
    example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
    before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
    suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
    Therefore, If you also plan to sue under Title VII, the ADA, GINA or the ADEA, In addition to suing on the EPA
    claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

    ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

    If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
    in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
    made to the U.S. District Court in the form and manner It requires (you should be prepared to explain In detail your
    efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
    because such requests do not relieve you of the requirement to bring suit within 90 days.

    ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

    You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or If you have any
    questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
    Inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
    your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, au charge files
    are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
    file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
    made within the next 90 days.)

                      IF YOU FILE SUff,       PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.




I
                Case 4:20-cv-01383-JM Document 1 Filed 11/23/20 Page 9 of 9


                                                                              I




Enclosures(s)

cc:
       Jay Bequette
       Bequette Billingsley & Kees
       425 W. capitol Ave., Ste. 3200
       Little Rock, AR 72201
